DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions on 06/17/2022 and 06/13/2022 have been entered.   Upon entering the submission, claim 1, and 17 are amended; claims 5, and 14-16 are cancelled; and new claims 17-19 are added.  Claims 1-4, 6-13, and 17-19 are pending, and are under examination on the merits.

Response to Amendments   
Claim objection
 
Applicant cancels the objected claim 15.  The objection is moot.
Claim rejection under 35 U.S.C.§102(a)(1)
 
Applicant cancels the rejected claim 15.  The rejection is moot.
Claim rejection under 35 U.S.C.§103(a)
 
Applicant’s amendment to claim 1 and argument have been fully considered, and are sufficient to overcome the rejection.  The rejection is hereby withdrawn.

Search and examination are further extended to new claims 17-19. Claims 17-19 are found allowable.


Reasons for Allowance
	The present invention is drawn to a method for producing a porous metal oxide, the method comprising: preparing a slurry by mixing a metal source, a pore forming agent, and an aqueous solvent, wherein the aqueous solvent is water and the slurry 1s prepared using 1 part by weight to 50 parts by weight of the metal source, with respect to 100 parts by weight of the aqueous solvent; drying the slurry to obtain a metal oxide precursor; and sintering the metal oxide precursor to generate a porous metal oxide, wherein the metal source is an organometallic compound or hydrolyzate thereof containing a metal that makes up the porous metal oxide; the pore forming agent is an inorganic compound that generates a gas by decomposing at a temperature equal to or lower than the temperature at which the metal oxide precursor is sintered; and the slurry is prepared using 50 parts by weight or more of the pore forming agent with respect to 100 parts by weight of the metal source according to claim 1.
The closest prior art is U.S. Patent No. 4,175,118 (“the `118 patent”). EXAMPLE 1 of the `118 patent discloses a process of preparing a highly porous alumina having a surface area of about 350 m2/g, and a pore volume of 1.3 ml/g, wherein the process comprises the step of hydrolyzed 100 g of aluminum C2 to C24-alcoholates and alkanols in 30% aqueous NH4HCO3 solution at 90 °C, wherein the alkoxide: H2O ratio of 1:1. However, the `118 patent fails to teach the aqueous solvent used in the process is water and the slurry is prepared using I part by weight to 50 parts by weight of the metal source, with respect to 100 parts by weight of the aqueous solvent; and the slurry is prepared using 50 parts by weight or more of the pore forming agent with respect to 100 parts by weight of the metal source according to claim 1.  The `118 patent, the `155 patent, and the `671 publication, alone or in combination, fail to teach or suggest such methods. 

Conclusions
Claims 1-4, 6-13, and 17-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/YONG L CHU/Primary Examiner, Art Unit 1731